Broyles, C. J.
1. None of the excerpts from the charge of the court complained of, when considered in connection with the charge as a whole, shows cause for a reversal of the judgment below.
2. Under the facts of the ease, the court did not err in denying the defendant's motion for a mistrial.
3. The verdict was authorized by the evidence.

Judgment affirmed.


Luhe and Bloodworth, JJ.} concur.

Indictment for larceny of horse; from Bibb superior court— Judge Mathews. July 17, 1919.
John R. Cooper, W. 0. Cooper Jr., for plaintiff in error.
John P. Ross, solicitor-general, contra.